ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
BYA International, LLC                       )      ASBCA Nos. 58027, 58467
                                             )                 58468,58469
                                             )
Under Contract No. W5J9LE-10-C-0031          )

APPEARANCES FOR THE APPELLANT:                      Shawn C. Whittaker, Esq.
                                                     Whittaker & Associates, P.C.
                                                     Rockville, MD

                                                    Donald C. Holmes, Esq.
                                                     Donald C. Holmes & Associates, PA
                                                     Greensboro, MD

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    James D. Stephens, Esq.
                                                     Assistant District Counsel
                                                     U.S. Army Engineer District, Middle East
                                                     Winchester, VA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 22 April 2015



                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 58027, 58467, 58468, 58469,
Appeals ofBYA International, LLC, rendered in conformance with the Board's Charter.

      Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals